Citation Nr: 1340480	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  07-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gland hyperemia. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, J.M.







INTRODUCTION

The Veteran served on active duty from June 1962 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a hearing before the undersigned in July 2012.  A transcript is of record.

The Board remanded this claim in December 2012 for further development.  It now returns for appellate review. 

Other service connection claims previously on appeal before the Board were recently granted in a September 2013 rating decision.  Therefore, they are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 

The issues of entitlement to service connection for diabetes, including as due to herbicide exposure, and entitlement to increased disability ratings for service-connected peripheral vascular disease of the bilateral lower extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran has not had gland hyperemia during the pendency of this claim. 


CONCLUSION OF LAW

Service connection for gland hyperemia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

A. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist in substantiating a claim for VA benefits.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

With regard to the duty to notify, a November 2003 letter notified the Veteran of the requirements for establishing service connection, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  As service connection for gland hyperemia has not been established, any defective notice with regard to the degree of disability and effective date elements was harmless.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (holding that an error that does not affect the outcome of a claim is harmless). 

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  Private treatment records identified by the Veteran have also been added to the file, to the extent possible.  Unfortunately, VA has been unable to obtain most of the Veteran's service treatment records.  When service medical records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  In this case, the RO made repeated efforts to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC).  As such records would not show that the Veteran has had gland hyperemia during the pendency of this claim, further efforts to obtain them are not warranted as they would not affect the outcome of the Board's decision. 

The Board's December 2012 remand included instructions to request service treatment records directly from the Air Force bases identified by the Veteran in a September 2003 authorized release form (VA Form 21-4142) where he was treated during his service.  The Board also instructed the Appeals Management Center (AMC) to obtain VA treatment records from the VA Medical Center (VAMC) in San Antonio, and post-service treatment records from Wilford Hall at Lackland Air Force Base and Fort Sam Houston Army Hospital.  According to the Veteran, he was treated at each of these facilities between 1982 and 1989, as indicated in the September 2003 authorized release form and a February 2013 statement.  The AMC did not request records directly from the Air Force bases identified by the Veteran.  It also did not request the Veteran's San Antonio VAMC records.  Moreover, responses from the NPRC indicate that it did not search for records for every year from 1982 to 1989 for the Wilford Hall and Fort Sam Houston facilities.  Rather, it only searched for records dated in 1989.  Nevertheless, further efforts to obtain these records are not necessary to decide this claim.  The Board's remand directives pertained to a number of claims then on appeal, all of which were subsequently granted except gland hyperemia.  While these records may have supported the other claims, they would not support service connection for gland hyperemia in the absence of any competent evidence that the Veteran has had this disorder during the pendency of this claim.  All of these records are dated in 1989 or earlier, and thus would not show that the Veteran currently has gland hyperemia, even if they reflected such a diagnosis at the time.  Moreover, the Veteran has not stated that he was treated for or diagnosed with hyperemia at the above-mentioned facilities.  To the extent he argues that perianal abscesses and hydrocele were manifestations of gland hyperemia, as he indicated in a February 2013 statement, the record already shows treatment for these disorders, and they have been service connected.  However, they have not been attributed to an underlying gland disorder, and a VA examiner has found that the Veteran does not have hyperemia.  Thus, even if the outstanding records showed treatment for perianal abscesses or hydrocele, that in itself would simply be redundant of the evidence already of record.  Accordingly, as there is no indication that these earlier records dated over a decade prior to the current claim would show that the Veteran currently has hyperemia, further efforts to obtain them are not warranted.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1323 (Fed. Cir. 2010) (holding that VA is not required to "obtain records in every case in order to rule out their relevance").  

The Veteran has not identified any other records he wished to submit or have VA obtain on his behalf.  Although he identified treatment for a head cyst (which he suggested in the February 2013 statement was an early manifestation of gland hyperemia) in 1969 at a community hospital in Vicksburg, Mississippi, he did not identify the specific facility or provide an address for it, even after he was requested to do so in a May 2013 letter.  He was also requested to submit an authorized release form to obtain additional records from the office of Dr. Ghatan, but did not do so.  Thus, efforts to obtain these records are not warranted.  See 38 C.F.R. § 3.159(c)(1)(i) and (ii) (providing that for records not in the custody of the Federal government, the claimant must provide enough information to identify and locate the records, and authorize the release of such records if necessary). 

A VA examination was provided in June 2013 that included review of the claims file and medical history, and an opinion which enables the Board to make a fully informed decision on this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); 38 C.F.R. §§ 3.159(c)(4); 3.326(a).  Although the examiner did not provide an explanation for the conclusion that there was "no evidence" of gland hyperemia, it is apparent that the examiner simply found no signs or symptoms of this disorder.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  As there is no evidence other than the Veteran's bare assertion that he has this disorder (which, as a lay person in the field of medicine, he is not competent to diagnose), an explanation is not necessary.  The task of the examiner was not to show or explain why the Veteran does not have gland hyperemia, but rather to ascertain whether it was present and, if so, whether it was related to service.  Of course, if competent evidence of signs or symptoms of the disorder existed, it would be incumbent on the examiner to consider and address it in formulating the medical conclusion reached, but such evidence is not present here. 

In summary, there was no prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has had a meaningful opportunity to participate in the processing of his claim.  Accordingly, the Board may proceed with appellate review. 

B. Compliance with Board's Remand Directives

The Board remanded this claim in December 2012 for a VA examiner to determine whether the Veteran has gland hyperemia, to obtain current VA treatment records from the VAMC in Fayetteville, North Carolina, and to make a second effort to obtain the Veteran's outstanding service treatment records from the NPRC.  These directives have been accomplished, as discussed above.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's December 2012 remand also included a number of other instructions with regard to obtaining outstanding records, at a time when there were several claims before it that might have been impacted by such records.  As already noted, the AMC did not request VA treatment records from the San Antonio VAMC or service treatment records directly from the Air Force bases where the Veteran was treated, as instructed by the Board.  The Board had also instructed the AMC to obtain post-service treatment records from Wilford Hall at Lackland Air Force Base and Fort Sam Houston Army Hospital from 1982 to 1989, but the NPRC did not make searches for each of the years encompassed by this period.  However, failure to satisfy these remand directives with respect to this claim was harmless error, as there is no indication that records dated over a decade prior to this claim would support a finding that the Veteran currently has hyperemia.  See id. (indicating that the rule of prejudicial error applies when there has not been compliance with the Board's remand directives).  In this regard, numerous VA treatment records in the file dating since 2000 show treatment and operations for hydrocele and a perianal abscess, but do not characterize these disorders as manifestations of hyperemia, as claimed by the Veteran, or otherwise reflect diagnoses of hyperemia or a glandular disorder.  Indeed, a VA examiner affirmatively found that the Veteran does not have such a disorder.  Thus, to the extent the Board's remand instructions applied to this claim, failure to comply with them was harmless error and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless). 

C. Hearing Officer's Duties

At the July 2012 Board hearing, the Veteran had an opportunity to provide testimony in support of his claim that he has hyperemia caused or aggravated in active service, facilitated by questioning from the undersigned.  Specifically, he stated that he had undergone surgery in 1969 at a civilian hospital for a cranial abscess, which he noticed at the time as his scalp becoming "soft," and which he believed was an early manifestation of hyperemia.  The Veteran later identified this facility as a community hospital in Vicksburg, Mississippi, but did not provide enough information for VA to obtain records of this treatment, as discussed above.  There is no indication of any other outstanding records or evidence that might show that he has had hyperemia during the pendency of this claim.  Thus, given the development undertaken by VA, including obtaining recent VA treatment records and providing a VA examination, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

II. Analysis

The Veteran claims entitlement to service connection for gland hyperemia, which he states has been manifested by a cranial abscess in 1969, perianal abscesses, hydrocele, and "drainage" from the feet.  For the following reasons, the Board finds that service connection is not warranted.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish entitlement to service connection, the following elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

The evidence does not show that the Veteran has had gland hyperemia during the pendency of this claim.  As a lay person in the field of medicine, he does not have the training or expertise to render a competent opinion as to whether he has hyperemia, which is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, the Veteran's assertion that he has this disorder does not support his claim, and is outweighed by the June 2013 VA examiner's finding to the contrary.  See id; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

The Veteran does not state that he has been diagnosed with hyperemia during or shortly before the present claim.  The VA treatment records reflect treatment and diagnoses of hydrocele and perianal abscess, but do not show that these disorders have been attributed to hyperemia.  Indeed, service connection for these disorders has already been established.  He also stated at the July 2012 hearing that he no longer experienced the "drainage" he associated with hyperemia, except sometimes in his feet.  Again, service connection for disorders of the bilateral feet and lower extremities, namely peripheral vascular disease and tinea pedis, has been established.  There is no competent evidence of a distinct disorder such as hyperemia manifested by swelling or drainage from the feet.  Moreover, in a June 2013 VA examination report, an examiner opined after reviewing the claims file and examining the Veteran that there was "no evidence" of gland hyperemia.  

Accordingly, because the preponderance of the evidence shows that the Veteran has not had gland hyperemia during the pendency of this claim, or at a time proximate to this claim, the first Shedden element is not satisfied, and therefore service connection must be denied.  See Shedden, 381 F.3d at 1166-67; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 as requiring the existence of a current disability for VA compensation purposes).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for hyperemia is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


